This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 HOUSING AUTHORITY OF
 3 CITY OF LAS CRUCES,

 4          Plaintiff-Appellee,

 5 v.                                                                          NO. 31,805

 6 PAULINE BATES,

 7          Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 9 Susan M. Riedel, District Judge

10 Holt, Mynatt Martinez P.C.
11 Bradley A. Springer
12 Las Cruces, NM

13 for Appellee

14 Christopher Cardenas
15 Las Cruces, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                           2